DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endou (U.S. Pub. 2008/0283281).
Regarding claims 1-3 and 8-10, Endou [Figs.2,34-36,40,51,67] discloses a ceramic stacked semiconductor package comprising:
a stacked body [150; Figs.34-36] in which a plurality of ceramic layers is stacked;
via-holes through which the ceramic layers are connected to each other [Fig.2 S14-15; Paras.114,132-138];
a molding resin [J; Fig.51] with which an inside of the stacked body is filled [Paras.16,148,153,165,168,243,297,333]; and
junctions formed between the stacked ceramic layers and the molding resin,
wherein the junctions between the ceramic layers and the molding resin have inner walls formed in a non-uniform boundary shape [Figs.34-36,40,51,67];

wherein, in the inner walls of the junctions having the non-uniform boundary shape, at least one layer of the stacked ceramic layers extends toward the molding resin [Figs.34-36,40,51,67];

wherein, in the inner walls of the junctions having the non-uniform boundary shape, at least one layer of the stacked ceramic layers is shortened in a direction away from the molding resin [Figs.34-36,40,51,67];

a method of packaging a ceramic stacked semiconductor, the method comprising:
stacking a plurality of ceramic layers to manufacture a stacked body;
forming via-holes through which the ceramic layers are connected to each other;
filling an inside of the stacked body with a molding resin; and
forming inner walls of junctions having a non-uniform boundary shape on junctions between the stacked ceramic layers and the molding resin [Discusses above];

wherein the forming of the inner walls of the junctions having the non-uniform boundary shape comprises extending at least one layer of the stacked ceramic layers toward the molding resin [Discusses above];

wherein the forming of the inner walls of the junctions having the non-uniform boundary shape comprises shortening at least one layer of the stacked ceramic layers in a direction away from the molding resin [Discusses above].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endou (U.S. Pub. 2008/0283281) in view of Nakada (JP 2006-108482 A).
Regarding claims 6-7 and 13-14, Endou discloses forming via electrode pattern as required by the specific application, but fails to explicitly disclose the limitations of the claims. However, Nakada [Fig.5] discloses and makes obvious 
wherein the via-holes are arranged at different positions so as not to overlap each other between the ceramic layers;
wherein the via-holes have a plurality of different diameters in each ceramic layer;

wherein the forming of the via-holes comprises arranging the via-holes of the ceramic layers at different positions so as not to overlap each other between the ceramic layers;
wherein the forming of the via-holes comprises forming the via-holes having a plurality of different diameters in each ceramic layer.

It would have been obvious to provide the via-holes as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 4-5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein, in the inner walls of the junctions having the non-uniform boundary shape, every other layer of the stacked ceramic layers extends toward the molding resin;
wherein, in the inner walls of the junctions having the non-uniform boundary shape, every other layer of the stacked ceramic layers is shortened in a direction away from the molding resin;

wherein the forming of the inner walls of the junctions having the non-uniform boundary shape comprises extending every other layer of the stacked ceramic layers toward the molding resin;
wherein the forming of the inner walls of the junctions having the non-uniform boundary shape comprises shortening every other layer of the stacked ceramic layers in a direction away from the molding resin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822